 Case 1:19-cr-00402-NGG Document 32 Filed 01/30/20 Page 1 of 2 PageID #: 163

                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
JMH                                             271 Cadman Plaza East
F. #2015R00517                                  Brooklyn, New York 11201


                                                January 30, 2020

By ECF and Email

Susan G. Kellman
25 Eighth Avenue
Brooklyn, NY 11217
sgk@kellmanesq.com

             Re:    United States v. Ruslan Maratovich Asainov
                    Criminal Docket No. 19-402 (NGG)

Dear Ms. Kellman:

              Enclosed please find discovery provided by the government in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s earlier productions dated September 6, 2019, September 26, 2019, October 7,
2019, October 18, 2019, January 14, 2020, and January 21, 2020. The enclosed items
constitute SENSITIVE DISCOVERY MATERIAL and are governed by the Stipulation and
Order executed by the parties and entered by the Court (ECF No. 18). The government
renews its request for reciprocal discovery from the defendant.

                Enclosed please find Skype communications involving the defendant bearing
Bates numbers RMA-000616 through RMA-000617. A portion of an extraction report
relating to the recovery of these communications is also enclosed, bearing Bates numbers
RMA-000618 through RMA-000622.

              The document bearing Bates number RMA-000623 was obtained from
Microsoft and relates to Skype communications.
 Case 1:19-cr-00402-NGG Document 32 Filed 01/30/20 Page 2 of 2 PageID #: 164



             Please contact us if you have any questions or requests.

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/
                                                 Douglas M. Pravda
                                                 Saritha Komatireddy
                                                 J. Matthew Haggans
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

Enclosures
cc:   Clerk of the Court (NGG) (by ECF) (without enclosures)




                                             2
